Citation Nr: 0333130	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-22 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a rating in excess of 10 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from November 1943 to January 1948, from 
September 1950 to September 1951, and from February 1963 to 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 2003, the 
veteran testified at a personal hearing before the Board.  A 
copy of the transcript of that hearing is of record.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published and apply in this case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA and how it applies to his 
appeal by correspondence dated in March 2003.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The VCAA requires that in claims for disability compensation 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  In this case, the 
medical evidence of record includes various diagnoses related 
to the issues on appeal without adequate opinions as to 
etiology or severity.  The Board notes VA examination 
findings in August 1999 were apparently provided without 
review of the medical evidence of record.  Service medical 
records include reports of back pain in September 1953, 
November 1958, January 1960, July 1961, September 1961, and 
May 1962, as well as, a normal clinical evaluation of the 
veteran's spine at his June 1966 retirement examination.  
Although an August 1999 VA general medical examination report 
included a diagnosis of Bell's palsy, resolved with no 
apparent sequelae, the August 1999 genitourinary examiner 
indicated the veteran had been incontinent since the onset of 
Bell's palsy in 1980.  The record is also unclear as to the 
degree to which the veteran's present genitourinary problems 
are due to his service-connected prostatitis.  Therefore, the 
Board finds additional medical opinions are required for 
adequate appellate determinations. 

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment received for Bell's 
palsy, a back disorder, and prostatitis 
since August 1999.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

3.  The veteran should be scheduled for 
an appropriate VA examination (or 
examinations) for opinions as to (a) The 
etiology of any present residuals of 
Bell's palsy, to include whether this 
disorder was incurred in or aggravated by 
active service, (b) Whether it is as 
likely as not that any present back 
disorder was incurred in or aggravated by 
active service, and (c) The nature and 
severity of his service-connected 
prostatitis, to include an assessment of 
the extent to which this disorder results 
in the need for appliance or absorbent 
materials use, the number of any daily 
absorbent material changes, the interval 
between daytime voiding for any urinary 
frequency, the need for catheterization, 
and the need for treatment of any urinary 
tract infections.  The examiner(s) should 
conduct any additional tests or studies 
deemed necessary.  The claims folder must 
be available to, and reviewed by, the 
examiner(s).  The examiner(s) must 
explain the rationale for all opinions 
given and should reconcile the opinions 
with the other medical evidence of 
record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

